UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 (the Act) For the quarterly period ended June 30, 2009 [ ] Transition Report Pursuant to Section 13 or 15(d) of the Act For the transition period from to Commission File Number 000-30509 Belcrest Capital Fund LLC (Exact Name of Registrant as Specified in Its Charter) Massachusetts 04-3453080 (State of Organization) (I.R.S. Employer Identification No.) Two International Place Boston, Massachusetts (Address of Principal Executive Offices) (Zip Code) Registrants Telephone Number, Including Area Code: 617-482-8260 None (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the Registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Act during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (¶232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yes No Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. (See definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Act). Large Accelerated Filer X Accelerated Filer Non-Accelerated Filer Smaller Reporting Company (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes No X 1 Belcrest Capital Fund LLC Index to Form 10-Q PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements (Unaudited). 3 Condensed Consolidated Statements of Assets and Liabilities as of June 30, 2009 and December 31, 2008 3 Condensed Consolidated Statements of Operations for the Three Months Ended June 30, 2009 and 2008 and for the Six Months Ended June 30, 2009 and 2008 4 Condensed Consolidated Statements of Changes in Net Assets for the Six Months Ended June 30, 2009 and the Year Ended December 31, 2008 6 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2009 and 2008 7 Financial Highlights for the Six Months Ended June 30, 2009 and the Year Ended December 31, 2008 9 Notes to Condensed Consolidated Financial Statements as of June 30, 2009 10 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations (MD&A). 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 27 Item 4. Controls and Procedures. 29 PART II. OTHER INFORMATION Item 1. Legal Proceedings. 30 Item 1A. Risk Factors. 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 30 Item 3. Defaults Upon Senior Securities. 30 Item 4. Submission of Matters to a Vote of Security Holders. 30 Item 5. Other Information. 30 Item 6. Exhibits. 30 SIGNATURES 32 EXHIBIT INDEX 33 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements. BELCREST CAPITAL FUND LLC Condensed Consolidated Statements of Assets and Liabilities (Unaudited) June 30, 2009 December 31, 2008 Assets: Investment in Belvedere Capital Fund Company LLC (Belvedere Company) $ 687,366,177 $ 872,416,210 Investment in Partnership Preference Units 56,708,181 74,502,385 Investment in Real Estate Joint Ventures 82,643,997 183,246,169 Investment in Co-owned Property 2,856,803 4,581,534 Affiliated investment 2,684,669 698,542 Total investments, at value $ 832,259,827 $ 1,135,444,840 Cash 1,234,210 1,761,897 Interest receivable from affiliated investment 34 1,171 Total assets $ 833,494,071 $ 1,137,207,908 Liabilities: Loan payable  Credit Facility $ 222,200,000 $ 316,000,000 Payable for Fund shares redeemed 530,913 486,035 Special Distributions payable - 1,066,441 Interest payable for open interest rate swap agreements 120,802 83,769 Open interest rate swap agreements, at value 6,128,384 9,509,218 Payable to affiliate for investment advisory and administrative fees 381,126 448,379 Payable to affiliate for servicing fee 61,499 73,715 Other accrued expenses: Interest expense 43,710 48,918 Other expenses and liabilities 581,764 609,956 Total liabilities $ 230,048,198 $ 328,326,431 Net assets $ 603,445,873 $ 808,881,477 Shareholders capital $ 603,445,873 $ 808,881,477 Shares outstanding (unlimited number of shares authorized) 9,491,641 10,826,294 Net asset value and redemption price per share $ 63.58 $ 74.71 See notes to unaudited condensed consolidated financial statements 3 BELCREST CAPITAL FUND LLC Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended Six Months Ended June 30, 2009 June 30, 2008 June 30, 2009 June 30, 2008 Investment Income: Dividends allocated from Belvedere Company (net of foreign taxes, $150,393, $316,672, $165,392 and $352,086, respectively) $ 4,440,633 $ 9,669,155 $ 9,455,739 $ 18,512,704 Interest allocated from Belvedere Company 17,052 102,585 41,239 204,538 Security lending income allocated from Belvedere Company, net - 43,119 - 77,811 Expenses allocated from Belvedere Company (1,078,131) (2,654,356) (2,243,663) (5,387,042) Net investment income allocated from Belvedere Company $ 3,379,554 $ 7,160,503 $ 7,253,315 $ 13,408,011 Net investment income from Real Estate Joint Ventures 4,277,945 4,286,537 8,729,577 8,581,645 Distributions from Partnership Preference Units 1,901,230 2,075,391 3,416,621 4,278,625 Net investment income (loss) from Co-owned Property 136,541 (11,413) 275,269 (11,413) Interest 10 402,238 253 403,688 Interest allocated from affiliated investment 4,972 30,817 9,556 78,132 Expenses allocated from affiliated investment (4,411) (5,350) (7,710) (10,824) Total investment income $ 9,695,841 $ 13,938,723 $ 19,676,881 $ 26,727,864 Expenses: Investment advisory and administrative fees $ 1,159,933 $ 1,877,169 $ 2,422,593 $ 3,789,064 Distribution and servicing fees 61,499 529,040 130,890 1,075,000 Interest expense on Credit Facility 420,332 3,960,671 958,466 9,361,505 Custodian and transfer agent fee 12,805 21,538 26,977 43,099 Miscellaneous 148,343 280,524 245,224 542,213 Total expenses $ 1,802,912 $ 6,668,942 $ 3,784,150 $ 14,810,881 Deduct  Reduction of investment advisory and administrative fees - 397,088 - 805,940 Net expenses $ 1,802,912 $ 6,271,854 $ 3,784,150 $ 14,004,941 Net investment income $ 7,892,929 $ 7,666,869 $ 15,892,731 $ 12,722,923 See notes to unaudited condensed consolidated financial statements 4 BELCREST CAPITAL FUND LLC Condensed Consolidated Statements of Operations (Unaudited) (Continued) Three Months Ended Six Months Ended June 30, 2009 June 30, 2008 June 30, 2009 June 30, 2008 Realized and Unrealized Gain (Loss) Net realized gain (loss)  Investment transactions in Belvedere Company (investments and foreign currency) (identified cost basis) $ (11,978,797) $ 13,287,979 $ (61,957,933) $ 15,084,127 Investment transactions in Partnership Preference Units (identified cost basis) (418,032) (15,121,025) (12,749,038) (17,010,193) Investment transactions in other real estate - (7,279,512) - (7,279,512) Interest rate swap agreements (1,780,322) (2,089,228) (5,894,892) (2,907,662) Net realized loss $ (14,177,151) $ (11,201,786) $ (80,601,863) $ (12,113,240) Change in unrealized appreciation (depreciation)  Investment in Belvedere Company (investments and foreign currency) (identified cost basis) $ 98,338,504 $ (84,216,918) $ 40,097,559 $ (259,667,358) Investment in Partnership Preference Units (identified cost basis) 8,376,177 23,081,528 17,756,661 14,653,945 Investment in Real Estate Joint Ventures (62,802,441) 1,591,327 (102,004,076) (843,669) Investment in Co-owned Property (830,000) (1,133) (2,000,000) (1,133) Investment in other real estate - 7,279,512 - 7,279,512 Interest rate swap agreements 1,195,417 2,110,434 3,380,834 (3,923,118) Net change in unrealized appreciation (depreciation) $ 44,277,657 $ (50,155,250) $ (42,769,022) $ (242,501,821) Net realized and unrealized gain (loss) $ 30,100,506 $ (61,357,036) $ (123,370,885) $ (254,615,061) Net increase (decrease) in net assets from operations $ 37,993,435 $ (53,690,167) $ (107,478,154) $ (241,892,138) Amounts include realized gain (loss) from redemptions in-kind of $(9,338,197), $15,423,362, $(16,300,875) and $22,147,500, respectively. Amounts include net interest incurred in connection with interest rate swap agreements of $1,780,322, $2,089,228, $4,198,593 and $2,937,475, respectively (Note 7). See notes to unaudited condensed consolidated financial statements 5 BELCREST CAPITAL FUND LLC Condensed Consolidated Statements of Changes in Net Assets (Unaudited) Six Months Ended Year Ended June 30, 2009 December 31, 2008 Increase (Decrease) in Net Assets: From operations  Net investment income $ 15,892,731 $ 28,406,365 Net realized loss from investment transactions, foreign currency transactions and interest rate swap agreements (80,601,863) (57,972,820) Net change in unrealized appreciation (depreciation) of investments, foreign currency and interest rate swap agreements (42,769,022) (666,744,381) Net decrease in net assets from operations $ (107,478,154) $ (696,310,836) Transactions in Fund shares  Net asset value of Fund shares issued to Shareholders in payment of distributions declared $ 4,083,889 $ 9,706,988 Net asset value of Fund shares redeemed (88,773,207) (293,939,716) Net decrease in net assets from Fund share transactions $ (84,689,318) $ (284,232,728) Distributions  Distributions to Shareholders $ (13,289,665) $ (29,966,576) Special Distributions 21,533 (1,066,441) Total distributions $ (13,268,132) $ (31,033,017) Net decrease in net assets $ (205,435,604) $ (1,011,576,581) Net assets: At beginning of period $ 808,881,477 $ 1,820,458,058 At end of period $ 603,445,873 $ 808,881,477 See notes to unaudited condensed consolidated financial statements 6 BELCREST CAPITAL FUND LLC Condensed Consolidated Statements of Cash Flows (Unaudited) Six Months Ended Increase (Decrease) in Cash: June 30, 2009 June 30, 2008 Cash Flows From Operating Activities  Net decrease in net assets from operations $ (107,478,154) $ (241,892,138) Adjustments to reconcile net decrease in net assets from operations to net cash flows provided by operating activities  Net investment income allocated from Belvedere Company (7,253,315) (13,408,011) Net investment income from Real Estate Joint Ventures (8,729,577) (8,581,645) Payments from Real Estate Joint Ventures 7,327,673 5,368,605 Net investment (income) loss from Co-owned Property (275,269) 11,413 (Increase) decrease in affiliated investment and interest receivable from affiliated investment (1,984,990) 2,015,662 Decrease in interest receivable for open interest rate swap agreements - 21,380 Decrease in other assets - 219,562 Decrease in payable to affiliate for investment advisory and administrative fees (67,253) (53,017) Decrease in payable to affiliate for servicing fee (12,216) (60,665) Increase in interest payable for open interest rate swap agreements 37,033 120,483 Decrease in accrued interest and other accrued expenses and liabilities (33,400) (147,065) Increases in Partnership Preference Units (1,776) (13,374) Proceeds from sales of Partnership Preference Units 22,803,603 58,376,113 Decreases in investment in Belvedere Company 82,100,000 12,000,000 Purchase of investment in Co-owned Property - (7,232,372) Proceeds from sale of interest rate swap agreement - 51,166 Payment for termination of interest rate swap agreement (1,696,299) - Net interest incurred on interest rate swap agreements (4,198,593) (2,937,475) Net realized loss from investment transactions, foreign currency transactions and interest rate swap agreements 80,601,863 12,113,240 Net change in unrealized (appreciation) depreciation of investments, foreign currency and interest rate swap agreements 42,769,022 242,501,821 Net cash flows provided by operating activities $ 103,908,352 $ 58,473,683 Cash Flows From Financing Activities  Proceeds from Credit Facility $- $ 6,000,000 Repayments of Credit Facility (93,800,000) (43,000,000) Payments for Fund shares redeemed (385,355) (1,475,503) Distributions paid to Shareholders (9,205,776) (20,259,588) Payment of Special Distributions (1,044,908) - Net cash flows used in financing activities $ (104,436,039) $ (58,735,091) Net decrease in cash $ (527,687) $ (261,408) Cash at beginning of period $ 1,761,897 $ 2,068,332 Cash at end of period $ 1,234,210 $ 1,806,924 See notes to unaudited condensed consolidated financial statements 7 BELCREST CAPITAL FUND LLC Condensed Consolidated Statements of Cash Flows (Unaudited) (Continued) Six Months Ended June 30, 2009 June 30, 2008 Supplemental Disclosure and Non-cash Operating and Financing Activities  Interest paid on loan  Credit Facility $ 963,674 $ 9,519,045 Interest paid on interest rate swap agreements, net $ 4,161,560 $ 2,795,612 Reinvestment of distributions paid to Shareholders $ 4,083,889 $ 9,706,988 Market value of securities distributed in payment of redemptions $ 88,342,974 $ 116,577,749 Swap interest receivable sold in conjunction with the sale of the interest rate swap agreement $- $ 21,353 See notes to unaudited condensed consolidated financial statements 8 BELCREST CAPITAL FUND LLC Financial Highlights (Unaudited) Six Months Ended Year Ended June 30, 2009 December 31, 2008 Net asset value  Beginning of period $ 74.710 $ 132.810 Income (loss) from operations Net investment income $ 1.559 $ 2.239 Net realized and unrealized loss (11.461) (58.055) Total loss from operations $ (9.902) $ (55.816) Distributions Distributions to Shareholders $ (1.230) $ (2.200) Special Distributions 0.002 (0.084) Total distributions $ (1.228) $ (2.284) Net asset value  End of period $ 63.580 $ 74.710 Total Return (13.36)% (42.72)% Ratios as a percentage of average net assets Investment advisory and administrative fees, distribution and servicing fees and other operating expenses 1.54% 1.30% Interest and other borrowing costs 0.29% 1.15% Total expenses 1.83% 2.45% Net investment income 4.83% 2.06% Ratios as a percentage of average gross assets Investment advisory and administrative fees, distribution and servicing fees and other operating expenses 0.76% 0.78% Interest and other borrowing costs 0.14% 0.70% Total expenses 0.90% 1.48% Net investment income 2.37% 1.24% Supplemental Data Net assets, end of period (000s omitted) $ 603,446 $ 808,881 Portfolio turnover of Tax-Managed Growth Portfolio 2% 1% (1) Calculated using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested (except for Special Distributions). (3) Not annualized. (4) Includes the expenses of Belcrest Capital Fund LLC (Belcrest Capital) and Belcrest Realty Corporation (Belcrest Realty). (5) Includes Belcrest Capital's share of Belvedere Capital Fund Company LLC's allocated expenses, including those expenses allocated from Tax-Managed Growth Portfolio (the Portfolio). (6) Ratios do not include net interest earned or incurred in connection with interest rate swap agreements. Had such amounts been included, ratios would be lower or higher. (7) Average gross assets means the average daily amount of the value of all assets of Belcrest Capital (not including its investment in Belcrest Realty) plus all assets of Belcrest Realty minus the sum of their liabilities other than the principal amount of money borrowed. For this purpose, the assets and liabilities of Belcrest Realty include its ratable share of the assets and liabilities of its direct and indirect subsidiaries, real estate joint ventures and co-owned real property investments. (8) Annualized. (9) Excludes the value of portfolio securities contributed or distributed as a result of in-kind shareholder transactions. The portfolio turnover rate of the Portfolio including in-kind contributions and distributions was 2% and 3% for the six months ended June 30, 2009 and the year ended December 31, 2008, respectively. See notes to unaudited condensed consolidated financial statements 9 BELCREST CAPITAL FUND LLC as of June 30, 2009 Notes to Condensed Consolidated Financial Statements (Unaudited) 1 Basis of Presentation The condensed consolidated interim financial statements of Belcrest Capital Fund LLC (Belcrest Capital) and its subsidiaries (collectively, the Fund) have been prepared, without audit, in accordance with accounting principles generally accepted in the United States of America (GAAP) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, certain information and footnote disclosures normally included in annual financial statements prepared in accordance with GAAP have been condensed or omitted as permitted by such rules and regulations. All adjustments, consisting of normal recurring adjustments, have been included. Management believes that the disclosures are adequate to present fairly the financial position, results of operations, cash flows and financial highlights as of the dates and for the periods presented. It is suggested that these interim financial statements be read in conjunction with the annual consolidated financial statements and notes for the year ended December 31, 2008 included in the Funds Annual Report on Form 10-K dated February 27, 2009. Results for interim periods are not necessarily indicative of those to be expected for the full fiscal year. The condensed consolidated statement of assets and liabilities at December 31, 2008 and the condensed consolidated statement of changes in net assets and the financial highlights for the year then ended have been derived from the December 31, 2008 audited financial statements but do not include all of the information and footnotes required by GAAP for complete financial statements as permitted by the instructions to Form 10-Q and Article 10 of Regulation S-X. 2 Investment and Other Valuations The Fund invests in shares of Belvedere Capital Fund Company LLC (Belvedere Company). The Fund also invests in real estate investments through a controlled subsidiary, Belcrest Realty Corporation (Belcrest Realty). Such investments include preferred equity interests in real estate operating partnerships (Partnership Preference Units), real estate joint ventures (Real Estate Joint Ventures) and a tenancy-in-common interest in real property (Co-owned Property). Real Estate Joint Ventures and Co-owned Property are referred to herein collectively as Subsidiary Real Estate Investments. The Fund may also invest cash on a temporary basis in short-term debt securities and Cash Management Portfolio (Cash Management), an affiliated investment company managed by Boston Management and Research (Boston Management), a subsidiary of Eaton Vance Management (Eaton Vance). Belvedere Companys only investment is an interest in Tax-Managed Growth Portfolio (the Portfolio), a diversified, open-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act), the value of which is derived from a proportional interest therein. Valuation of securities by the Portfolio is discussed in Note 1A of the Portfolios Notes to Financial Statements, which are included in the Funds Annual Report on Form 10-K dated February 27, 2009 . Additionally, Belcrest Capital has entered into interest rate swap agreements (Note 7). Boston Management makes valuation determinations in accordance with the Funds policies. The valuation policies followed by the Fund are as follows: Market prices for the Funds investments in Partnership Preference Units and Subsidiary Real Estate Investments are not readily available. Such investments are stated in the Funds condensed consolidated financial statements at fair value which represents the amount at which Boston Management, as manager of Belcrest Realty, believes the investment could be sold in a current transaction between market participants under current market conditions in an orderly manner that is not a forced liquidation or 10 distressed sale. In valuing these investments, Boston Management considers relevant factors, data and information. Valuations of the Funds Partnership Preference Units and Subsidiary Real Estate Investments are inherently uncertain because they involve the use of assumptions and estimates. If the assumptions and estimates used in the valuations were to change, it could materially impact the fair value of the Funds holdings of Partnership Preference Units and Subsidiary Real Estate Investments. The fair value of property held by the Funds Subsidiary Real Estate Investments is based on appraisals provided by independent, licensed appraisers (Appraisers) and valuations, if applicable, prepared by Boston Management. The appraisals of properties are conducted by Appraisers on an at least annual basis. Appraisals of properties may be conducted more frequently than once a year if Boston Management determines that significant changes in economic circumstances that may materially impact estimated fair values have occurred since the most recent appraisal. Each appraisal is conducted in accordance with the Uniform Standards of Professional Appraisal Practices (as well as other relevant standards). Boston Management reviews the appraisal of each property and generally relies on the assumptions and estimates made by the Appraiser when determining fair value. In deriving the fair value of a property, an Appraiser considers numerous factors, including the expected future cash flows from the property, recent sale prices for similar properties and, if applicable, the replacement cost of the property, in order to derive an indication of the amount that a prudent, informed purchaser-investor would pay for the property. For those properties not appraised by Appraisers in a given quarter , Boston Management will review the current values of such properties and, if Boston Management believes it is warranted based on the appraisals of appraised properties or for other reasons, Boston Management may prepare a valuation of such properties considering results of operations, distributions, and significant changes in economic circumstances, recent independent appraisals of similar properties and/or other relevant facts or circumstances. In determining valuations, Boston Management follows a process consistent with the practice of Appraisers, as described above. Valuations may occur more frequently than quarterly if it is determined by Boston Management that the current property valuation has changed materially since the most recent appraisal or valuation. Boston Management determines the fair value of the Funds equity interest in a Real Estate Joint Venture based on an estimate of the allocation of equity interests between Belcrest Realty and the principal minority investor of the Real Estate Joint Venture (the Operating Partner). This allocation is generally calculated by a third party specialist, using current valuations of the properties owned by the Real Estate Joint Venture. The specialist uses a financial model that considers (i) the terms of the joint venture agreement relating to allocation of distributable cash flow, (ii) the expected duration of the joint venture, and (iii) the projected property values and cash flows from the properties based on estimates used in the property valuations. The estimated allocation of equity interests between Belcrest Realty and the Operating Partner of a Real Estate Joint Venture is prepared quarterly and reviewed by Boston Management. Interim allocations of equity interests may be conducted more frequently than quarterly if Boston Management determines that significant changes in economic circumstances that may materially impact the allocation of equity interests have occurred since the most recent allocation. If the estimate of the allocation of equity interests in the Real Estate Joint Venture were to change (for example, because the estimate of property values or projected cash flows of the Real Estate Joint Venture changed), it may materially impact the fair value of the Funds equity interest in the Real Estate Joint Venture. 11 Boston Management determines the fair value of the Funds interest in Co-owned Property by applying the Funds ownership interest to the fair value of the property. Mortgage note payables, which are generally without recourse to Belcrest Capital and Belcrest Realty, are generally stated at the amount payable. A mortgage note payable may be adjusted to the fair value of the real property securing the mortgage note if the fair value of the real property is less than the outstanding principal balance. The fair value of the Partnership Preference Units is based on analysis and calculations performed at least monthly by a third party service provider. The service provider calculates an estimated price and yield (before accrued distributions) for each issue of Partnership Preference Units based on descriptions of such issue provided by Boston Management and certain publicly available information including, but not limited to, the trading prices of publicly issued debt and/or preferred stock instruments of the same or similar issuers, which may be adjusted to reflect the illiquidity and other structural characteristics of the Partnership Preference Units (such as call provisions). Daily valuations of Partnership Preference Units are determined by adjusting prices from the service provider to account for accrued distributions under the terms of the Partnership Preference Units. If changes in relevant markets, events that materially affect an issuer or other events that have a significant effect on the price or yield of Partnership Preference Units occur, relevant prices or yields may be adjusted to take such occurrences into account. Boston Management reviews the analysis and calculations performed by the service provider. Boston Management generally relies on the assumptions and estimates made by the service provider when determining the fair value of the Partnership Preference Units. Short-term debt securities with a remaining maturity of 60 days or less are generally valued at amortized cost. If short-term debt securities are acquired with a remaining maturity of more than 60 days, they will be valued by a pricing service. Cash Management generally values its investment securities utilizing the amortized cost valuation technique permitted by Rule 2a-7 under the 1940 Act, pursuant to which Cash Management must comply with certain conditions. This technique involves initially valuing a portfolio security at its cost and thereafter assuming a constant amortization to maturity of any discount or premium. If amortized cost is determined not to approximate fair value, Cash Management may value its investment securities based on available market quotations provided by a pricing service. Interest rate swap agreements are normally valued on the basis of valuations furnished by an independent pricing service. The valuations are based on the present value of fixed and projected floating rate cash flows over the term of the agreement. Future cash flows are discounted to their present value using swap curves provided by electronic data services or by broker/dealers. Changes in the fair value of the Funds investments are recorded as unrealized appreciation or depreciation in the condensed consolidated statements of operations. 12 3 Fair Value Measurements Statement of Financial Accounting Standards (SFAS) No. 157, Fair Value Measurements, establishes a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three levels of the fair value hierarchy under SFAS No. 157 are described below. Level 1  Unadjusted quoted prices in active markets that are accessible at the measurement date for identical, unrestricted assets or liabilities; Level 2  Quoted prices in markets that are not considered to be active or financial instruments for which all significant inputs are observable, either directly or indirectly; Level 3  Prices or valuations that require inputs that are both significant to the fair value measurement and unobservable. In accordance with SFAS No. 157, in determining the fair value of its investments, the Fund uses appropriate valuation techniques based on available inputs. The Fund maximizes its use of observable inputs and minimizes the use of unobservable inputs when measuring fair value. Accordingly, when available, the Fund measures fair value using Level 1 inputs because they generally provide the most reliable evidence of fair value. If market data is not readily available, fair value is based upon other significant unobservable inputs such as inputs that reflect the Funds own assumptions about the inputs market participants would use in valuing the investment. As required by SFAS No. 157, investments valued using unobservable inputs are classified to the lowest level of any input that is most significant to the valuation. Thus, a valuation may be classified as Level 3 even though the valuation may include significant inputs that are readily observable. The Funds investments in Belvedere Company and Cash Management are classified as Level 1 within the fair value hierarchy. Interest rate swap agreements are classified as Level 2 within the fair value hierarchy, while the Funds real estate investments are classified as Level 3 within the fair value hierarchy. The Funds assets classified as Level 3 as of June 30, 2009 and December 31, 2008 represent 17.1% and 23.1% of the Funds total assets, respectively. The following tables present for each of the hierarchy levels, the Funds assets and liabilities that are measured at fair value as of June 30, 2009 and December 31, 2008. Fair Value M easurements at J une 30, 2009 Description June 30, 2009 Level 1 Level 2 Level 3 Assets Investment in Belvedere Company $ 687,366,177 $ 687,366,177 $- $- Partnership Preference Units 56,708,181 - - 56,708,181 Real Estate Joint Ventures 82,643,997 - - 82,643,997 Co-owned Property 2,856,803 - - 2,856,803 Affiliated Investment 2,684,669 2,684,669 - - Total $ 832,259,827 $ 690,050,846 $- $ 142,208,981 Liabilities Interest Rate Swap Agreements $ 6,128,384 $- $ 6,128,384 $- Total $ 6,128,384 $- $ 6,128,384 $ - 13 Fair Value Mea surements at Dec ember 31, 2008 Description December 31, 2008 Level 1 Level 2 Level 3 Assets Investment in Belvedere Company $ 872,416,210 $ 872,416,210 $- $- Partnership Preference Units 74,502,385 - - 74,502,385 Real Estate Joint Ventures 183,246,169 - - 183,246,169 Co-owned Property 4,581,534 - - 4,581,534 Affiliated Investment 698,542 - 698,542 - Total $ 1,135,444,840 $ 872,416,210 $ 698,542 $ 262,330,088 Liabilities Interest Rate Swap Agreements $ 9,509,218 $- $ 9,509,218 $ - Total $ 9,509,218 $- $ 9,509,218 $ - The following tables present the changes in the Level 3 fair value category for the three months and six months ended June 30, 2009 and 2008. Level 3 Fair Value Measurements for the Three Months Ended June 30, 2009 Partnership Preference Real Estate Co-owned Units Joint Ventures Property Total Beginning balance as of March 31, 2009 $ 48,572,364 $ 144,440,854 $ 3,550,262 $ 196,563,480 Net realized loss (418,032) - - (418,032) Net change in unrealized appreciation (depreciation) 8,376,177 (62,802,441) (830,000) (55,256,264) Net purchases 177,672 - - 177,672 Net investment income - 4,277,945 136,541 4,414,486 Other - (3,272,361) - (3,272,361) Net transfers in and/or out of Level 3 - Ending balance as of June 30, 2009 $ 56,708,181 $ 82,643,997 $ 2,856,803 $ 142,208,981 Net change in unrealized appreciation (depreciation) from investments still held at June 30, 2009 $ 8,309,952 $ (62,802,441) $ (830,000) $ (55,322,489) 14 Level 3 Fair Value Measurements for the Three Months Ended June 30, 2008 Partnership Preference Real Estate Co-owned Other Real Units Joint Ventures Property Estate Total Beginning balance as of March 31, 2008 $ 138,092,885 $ 220,678,851 $- $0 $ 358,771,736 Net realized loss (15,121,025) - - (7,279,512) (22,400,537) Net change in unrealized appreciation (depreciation) 23,081,528 1,591,327 (1,133) 7,279,512 31,951,234 Net purchases (sales) (50,168,847) - 7,232,372 - (42,936,475) Net investment income (loss) - 4,286,537 (11,413) - 4,275,124 Other - (3,023,623) - - (3,023,623) Net transfers in and/or out of Level 3 - Ending balance as of June 30, 2008 $ 95,884,541 $ 223,533,092 $ 7,219,826 $- $ 326,637,459 Net change in unrealized appreciation (depreciation) from investments still held at June 30, 2008 $ (4,066,985) $ 1,591,327 $ (1,133) $- $ (2,476,791) Level 3 Fair Value Measurements for the Six Months Ended June 30, 2009 Partnership Preference Real Estate Co-owned Units Joint Ventures Property Total Beginning balance as of December 31, 2008 $ 74,502,385 $ 183,246,169 $ 4,581,534 $ 262,330,088 Net realized loss (12,749,038) - - (12,749,038) Net change in unrealized appreciation (depreciation) 17,756,661 (102,004,076) (2,000,000) (86,247,415) Net sales (22,801,827) - - (22,801,827) Net investment income - 8,729,577 275,269 9,004,846 Other - (7,327,673) - (7,327,673) Net transfers in and/or out of Level 3 - Ending balance as of June 30, 2009 $ 56,708,181 $ 82,643,997 $ 2,856,803 $ 142,208,981 Net change in unrealized appreciation (depreciation) from investments still held at June 30, 2009 $ 4,459,512 $ (102,004,076) $ (2,000,000) $ (99,544,564) 15 Level 3 Fair Value Measurements for the Six Months Ended June 30, 2008 Partnership Preference Real Estate Co-owned Other Real Units Joint Ventures Property Estate Total Beginning balance as of December 31, 2007 $ 156,603,528 $ 221,163,721 $- $0 $ 377,767,249 Net realized loss (17,010,193) - - (7,279,512) (24,289,705) Net change in unrealized appreciation (depreciation) 14,653,945 (843,669) (1,133) 7,279,512 21,088,655 Net purchases (sales) (58,362,739) - 7,232,372 - (51,130,367) Net investment income (loss) - 8,581,645 (11,413) - 8,570,232 Other - (5,368,605) - - (5,368,605) Net transfers in and/or out of Level 3 - Ending balance as of June 30, 2008 $ 95,884,541 $ 223,533,092 $ 7,219,826 $- $ 326,637,459 Net change in unrealized appreciation (depreciation) from investments still held at June 30, 2008 $ (14,044,464) $ (843,669) $ (1,133) $- $ (14,889,266) (1) Represents net investment income recorded using the equity method of accounting. (2) Represents distributions of earnings recorded using the equity method of accounting. 4 Investment Transactions The following table summarizes the Funds investment transactions, other than short-term investments, for the six months ended June 30, 2009 and 2008. Six Months Ended Investment Transactions June 30, 2009 June 30, 2008 Decreases in investment in Belvedere Company $ 170,442,974 $ 128,577,749 Increases in Partnership Preference Units $1,776 $13,374 Decreases in Partnership Preference Units $22,803,603 $58,376,113 Decreases in investment in Real Estate Joint Ventures $ 7,327,673 $5,368,605 Increase in investment in Co-owned Property $- $7,232,372 (1) Decreases in Partnership Preference Units for the six months ended June 30, 2008 include Partnership Preference Units sold to real estate investment affiliates of other investment funds advised by Boston Management of $14,639,815 for which a net realized loss of $3,035,775 was recognized. (2) Increase in investment in Co-owned Property for the six months ended June 30, 2008 represents the purchase of Co- owned Property from the real estate investment affiliate of another investment fund advised by Boston Management. 5 Indirect Investment in the Portfolio The following table summarizes the Funds investment in the Portfolio through Belvedere Company for the six months ended June 30, 2009 and 2008, including allocations of income, expenses and net realized and unrealized gains (losses). 16 Six Months Ended June 30, 2009 June 30, 2008 Belvedere Companys interest in the Portfolio $ 6,326,489,008 $ 12,268,571,519 The Funds investment in Belvedere Company $687,366,177 $ 1,620,004,900 Income allocated to Belvedere Company from the Portfolio $ 86,032,598 $142,610,284 Income allocated to the Fund from Belvedere Company $9,496,978 $18,795,053 Expenses allocated to Belvedere Company from the Portfolio $15,361,088 $ 30,122,584 Expenses allocated to the Fund from Belvedere Company $ 2,243,663 $5,387,042 Net realized gain (loss) from investment transactions and foreign currency transactions allocated to Belvedere Company from the Portfolio $ (566,277,763) $111,674,245 Net realized gain (loss) from investment transactions and foreign currency transactions allocated to the Fund from Belvedere Company $(61,957,933) $ 15,084,127 Net change in unrealized appreciation (depreciation) of investments and foreign currency allocated to Belvedere Company from the Portfolio $391,848,248 $ (1,939,010,976) Net change in unrealized appreciation (depreciation) of investments and foreign currency allocated to the Fund from Belvedere Company $ 40,097,559 $ (259,667,358) (1) As of June 30, 2009 and 2008, the value of Belvedere Companys interest in the Portfolio represents 71.6% and 74.7% of the Portfolios net assets, respectively. (2) As of June 30, 2009 and 2008, the Funds investment in Belvedere Company represents 10.9% and 13.2% of Belvedere Companys net assets, respectively. (3) Expenses allocated to the Fund from Belvedere Company represent: Six Months Ended June 30, 2009 June 30, 2008 Expenses allocated from the Portfolio $ 1,695,026 $ Servicing fee $528,970 $ Operating expenses $19,667 $ A summary of the Portfolios Statement of Assets and Liabilities at June 30, 2009, December 31, 2008 and June 30, 2008 and its operations for the six months ended June 30, 2009, for the year ended December 31, 2008 and for the six months ended June 30, 2008 follows: 17 June 30, 2009 December 31, 2008 June 30, 2008 Investments, at value $ 8,798,281,112 $ 10,576,594,398 $ 16,391,787,869 Other assets 46,177,099 30,405,755 45,837,011 Total assets $ 8,844,458,211 $ 10,607,000,153 $ 16,437,624,880 Collateral for securities loaned $- $- $4,129,505 Investment adviser fee payable 3,367,917 3,828,744 6,190,336 Other liabilities 418,975 428,353 908,763 Total liabilities $3,786,892 $4,257,097 $11,228,604 Net assets $ 8,840,671,319 $ 10,602,743,056 $ 16,426,396,276 Total investment income $118,415,469 $362,173,770 $191,038,971 Investment adviser fee $ 19,920,922 $68,300,344 $ 38,607,464 Other expenses 907,932 2,713,783 1,502,820 Total expense reductions - (16) (12) Net expenses $20,828,854 $ 71,014,111 $40,110,272 Net investment income $ 97,586,615 $291,159,659 $150,928,699 Net realized gain (loss) from investment transactions and foreign currency transactions (581,145,577) (57,601,117) 209,786,445 Net change in unrealized appreciation (depreciation) of investments and foreign currency 385,653,299 (6,326,916,620) (2,664,606,945) Net decrease in net assets from operations $ (97,905,663) $ (6,093,358,078) $ (2,303,891,801) (1) Amounts include net realized gain (loss) from redemptions in-kind of $(94,639,592), $440,338,417 and $263,604,207, respectively. 6 Investment in Real Estate Joint Ventures At June 30, 2009 and December 31, 2008, Belcrest Realty held investments in two Real Estate Joint Ventures, Lafayette Real Estate LLC (Lafayette) and Allagash Property Trust (Allagash). Belcrest Realty held a majority economic interest of 69.0% and 69.9% in Lafayette and 83.5% and 80.6% in Allagash as of June 30, 2009 and December 31, 2008, respectively. Lafayette owns office properties and Allagash owns industrial distribution properties. Combined and condensed financial data of the Real Estate Joint Ventures is presented below. June 30, 2009 December 31, 2008 Assets Investment in real estate $ 670,345,292 $810,946,172 Other assets 16,195,509 16,632,243 Total assets $ 686,540,801 $ Liabilities and Shareholders Equity Mortgage notes payable, at face $ 563,673,362 $ Other liabilities 10,830,973 11,441,135 Total liabilities $ 574,504,335 $ Minority interest $ 995,167 $ Shareholders equity $ 111,041,299 $ Total liabilities and shareholders equity $ 686,540,801 $ 18 (1) The mortgage notes payable generally cannot be prepaid or otherwise disposed of without incurring a substantial prepayment penalty. The Real Estate Joint Ventures generally have no current plans to prepay or otherwise dispose of the mortgage notes payable without the sale of the related real property. Three Months Ended Six Months Ended June 30, 2009 June 30, 2008 June 30, 2009 June 30, 2008 Revenues $ 20,004,199 $19,776,802 $40,412,844 $39,678,999 Expenses 13,989,012 13,866,416 28,366,648 27,821,183 Net investment income before unrealized appreciation (depreciation) $ 6,015,187 $5,910,386 $12,046,196 $11,857,816 Change in net unrealized appreciation (depreciation) (80,919,454) (741,472) (143,293,995) (3,496,418) Minority interest 4,004,835 2,241,563 8,358,842 1,897,423 Net investment income (loss) $ (70,899,432) $7,410,477 $(122,888,957) $10,258,821 7 Interest Rate Swap Agreements Belcrest Capital has entered into interest rate swap agreements with Merrill Lynch Capital Services, Inc. to fix the cost of a substantial portion of its borrowings under the Credit Facility (Note 8). Pursuant to the agreements, Belcrest Capital makes periodic payments to the counterparty at predetermined fixed rates in exchange for floating rate payments that fluctuate with the one-month London Interbank Offered Rate (LIBOR). The notional or contractual amounts of these instruments may not necessarily represent the amounts potentially subject to risk. The measurement of the risks associated with these investments is meaningful only when considered in conjunction with all related assets, liabilities and agreements. The risks of interest rate swap agreements include changes in market conditions that will affect the value of the agreement or the cash flows and the possible inability of the counterparty to fulfill its obligations under the agreement. Belcrest Capitals maximum risk of loss from counterparty credit risk is the discounted net value of the cash flows to be received from/paid to the counterparty over the agreements remaining life, to the extent that the amount is positive. The following table summarizes Belcrest Capitals interest rate swap agreements. Derivatives Not Designated as Hedging Liability Derivatives Instruments under SFAS No. 133 At June 30, 2009 At December 31, 2008 Notional amount $ 214,835,000 $ 302,088,000 Weighted average fixed interest rate 4.09% 4.17% Floating rate LIBOR + 0.30% LIBOR + 0.30% Initial optional termination dates 3/2010 3/2009  3/2010 Final termination dates 6/2010  7/2015 6/2010  7/2015 Fair value $ (6,128,384) $ (9,509,218) (1) During the six months ended June 30, 2009, certain interest rate swap agreements were terminated for which a loss of $1,696,299 was realized. (2) Certain interest rate swap agreements with aggregate notional amounts of $80,965,000 and $120,965,000 have initial optional termination dates as of June 30, 2009 and December 31, 2008, respectively. 19 8 Debt Credit Facility  Belcrest Capital has entered into credit arrangements with Dresdner Kleinwort Holdings I, Inc. (DKH) and Merrill Lynch Mortgage Capital, Inc. (Merrill Lynch) (collectively, the Credit Facility). The Credit Facility expires on June 25, 2010. Obligations under the Credit Facility are without recourse to shareholders. Belcrest Capital is required under the Credit Facility to maintain at all times a specified asset coverage ratio. The rights of the lender to receive payments of interest on and repayments of principal of borrowings are senior to the rights of shareholders. Under the terms of the Credit Facility, Belcrest Capital is not permitted to make distributions of cash or securities while there is outstanding any event of default under the Credit Facility. During such periods, Belcrest Capital would not be able to honor redemption requests or make cash distributions. The Credit Facility is secured by a pledge of Belcrest Capitals assets, excluding the Funds Real Estate Joint Ventures and Co-owned Property. The credit arrangement with DKH is a term loan facility that accrues interest at a rate of one-month LIBOR plus 0.30% per annum. During the six months ended June 30, 2009, Belcrest Capital made repayments to decrease the term loan with DKH by an aggregate amount of $93,800,000. The credit arrangement with Merrill Lynch is a revolving loan facility. In February 2009, Belcrest Capital amended its credit arrangement with Merrill Lynch to increase the amount of the revolving loan facility by $40,000,000 to an aggregate amount available for borrowing of $83,000,000. Borrowings under this credit arrangement accrue interest at a rate of one-month LIBOR plus 0.38% per annum. At June 30, 2009, there are no borrowings outstanding pursuant to this arrangement. A commitment fee of 0.10% per annum is paid on the unused commitment amount and is included in Credit Facility interest expense in the accompanying condensed consolidated financial statements. The following table summarizes Belcrest Capitals Credit Facility. The fair value of the Credit Facility approximates its carrying value. At June 30, 2009 At December 31, 2008 Total amount available under the Credit Facility $ 305,200,000 $ 359,000,000 DKH borrowings outstanding $ 222,200,000 $ 316,000,000 Merrill Lynch borrowings outstanding $- $- Borrowings under the Credit Facility have been used to purchase the Funds interests in real estate investments, to pay selling commissions and organizational expenses and to provide for the liquidity needs of the Fund. Additional borrowings under the Credit Facility may be made in the future for these purposes. Average Borrowings and Average Interest Rate  During the six months ended June 30, 2009, the average balance of borrowings under the Credit Facility was approximately $248,200,000 with a weighted average interest rate of 0.77%. The weighted average interest rate includes all costs of borrowings under the Credit Facility. 9 Segment Information Belcrest Capital pursues its investment objective primarily by investing indirectly in the Portfolio through Belvedere Company. The Portfolio is a diversified investment company that emphasizes investments in common stocks of domestic and foreign growth companies that are considered by its investment adviser to be high in quality and attractive in their long-term investment prospects. The Funds investment 20 income includes the Funds pro rata share of Belvedere Companys net investment income. Separate from its investment in Belvedere Company, Belcrest Capital invests in real estate investments through its subsidiary, Belcrest Realty. The Funds investment income from real estate investments primarily consists of distribution income from Partnership Preference Units and net investment income from Real Estate Joint Ventures and Co-owned Property. Belcrest Capital evaluates performance of the reportable segments based on the net increase (decrease) in net assets from operations of the respective segment, which includes net investment income (loss), net realized gain (loss) and the net change in unrealized appreciation (depreciation). The Funds Credit Facility borrowings and related interest expense are centrally managed by the Fund. A portion of the Credit Facility borrowings and related interest expense have been approximated and allocated to the real estate segment for presentation purposes herein. Credit Facility borrowings allocated to the real estate segment primarily represent estimated net amounts borrowed to purchase the Funds interest in real estate investments. The Funds interest rate swap agreement balances are presented as part of the real estate segment for presentation purposes herein. The accounting policies of the reportable segments are the same as those for Belcrest Capital on a consolidated basis. No reportable segments have been aggregated. Reportable information by segment is as follows: Three Months Ended Six Months Ended June 30, 2009 June 30, 2008 June 30, 2009 June 30, 2008 Investment income The Portfolio* $ 3,379,554 $ 7,160,503 $ 7,253,315 $ 13,408,011 Real Estate 6,315,716 6,752,529 12,421,467 13,250,871 Unallocated 571 25,691 2,099 68,982 Total investment income $ 9,695,841 $ 13,938,723 $ 19,676,881 $ 26,727,864 Net increase (decrease) in net assets from operations The Portfolio* $ 89,505,411 $ (64,100,946) $ (15,089,410) $ (231,849,307) Real Estate (51,340,029) 11,134,674 (92,029,628) (8,565,002) Unallocated (171,947) (723,895) (359,116) (1,477,829) Net increase (decrease) in net assets from operations $ 37,993,435 $ (53,690,167) $ (107,478,154) $ (241,892,138) June 30, 2009 December 31, 2008 Net assets The Portfolio* $ 686,756,480 $ 870,757,329 Real Estate (71,993,689) (49,070,564) Unallocated (11,316,918) (12,805,288) Net assets $ 603,445,873 $ 808,881,477 * Belcrest Capital invests indirectly in the Portfolio through Belvedere Company. (1) Unallocated amounts pertain to the overall operation of Belcrest Capital and do not pertain to either segment. Included in this amount are primarily distribution and servicing fees and unallocated Credit Facility interest expense as follows: Three Months Ended Six Months Ended June 30, 2009 June 30, 2008 June 30, 2009 June 30, 2008 Distribution and servicing fees $ 61,499 $ 529,040 $ 130,890 $ 1,075,000 Interest expense on Credit Facility $ 29,424 $ 118,820 $67,093 $280,845 21 (2) Amounts include unallocated liabilities, net of unallocated assets. Unallocated liabilities primarily consist of outstanding unallocated Credit Facility borrowings. Such borrowings are used to finance ongoing operations of the Fund and are not allocable to reportable segments. As of June 30, 2009 and December 31, 2008, such borrowings totaled approximately $14,989,000. Unallocated assets include direct cash held by the Fund and the Funds investment in Cash Management. As of June 30, 2009 and December 31, 2008, such amounts totaled approximately $3,919,000 and $2,462,000, respectively. 10 Review for Subsequent Events In connection with the preparation of the condensed consolidated financial statements of the Fund, subsequent events and transactions through August 10, 2009, the date the financial statements were issued, have been evaluated by the Funds management for possible adjustment and/or disclosure. Management has not identified any subsequent events requiring financial statement disclosure as of the date these financial statements were issued. 22 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations (MD&A). The information in this report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended and Section 21E of the Securities Exchange Act of 1934, as amended (the Act). Forward-looking statements typically are identified by use of terms such as may, will, should, might, expect, anticipate, estimate, and similar words, although some forward-looking statements are expressed differently. The actual results of Belcrest Capital Fund LLC (the Fund) could differ materially from those contained in the forward-looking statements due to a number of factors. The Fund undertakes no obligation to update publicly any forward-looking statements, whether as a result of new information, future events, or otherwise, except as required by applicable law. Factors that could affect the Funds performance include a decline in the U.S. stock markets or in general economic conditions, adverse developments affecting the real estate industry, or fluctuations in interest rates. The following discussion should be read in conjunction with the Funds unaudited condensed consolidated financial statements and related notes in Item 1. MD&A for the Quarter Ended June 30, 2009 Compared to the Quarter Ended June 30, 2008. (1) Performance of the Fund. The Funds investment objective is to achieve long-term, after-tax returns for shareholders. Eaton Vance Management (Eaton Vance), as the Funds manager, measures the Funds success in achieving its objective based on the investment returns of the Fund, using the S&P 500 Index as the Funds primary performance benchmark. The S&P 500 Index is a broad-based, unmanaged index of common stocks commonly used as a measure of U.S. stock market performance. Eaton Vances primary focus in pursuing total return is on the Funds common stock portfolio, which consists of its indirect interest in Tax-Managed Growth Portfolio (the Portfolio). The Fund invests in the Portfolio through its interest in Belvedere Capital Fund Company LLC (Belvedere Company). The Funds performance will differ from that of the Portfolio primarily due to its investments outside the Portfolio. In measuring the performance of the Funds real estate investments, Eaton Vance considers whether, through current returns and changes in valuation, the real estate investments achieve returns that over the long-term exceed the cost of the borrowings incurred to acquire such investments and thereby add to Fund returns. The Fund has entered into interest rate swap agreements to fix the cost of a substantial portion of its borrowings under the Credit Facility (described under "Liquidity and Capital Resources" below). The Funds total return was 6.09% for the quarter ended June 30, 2009. This return reflects an increase in the Funds net asset value per share from $59.93 to $63.58 during the period. The total return of the S&P 500 Index was 15.91% over the same period. Last year, the Fund had a total return of -3.73% for the quarter ended June 30, 2008. This return reflected a decrease in the Funds net asset value per share from $116.83 to $112.47 during the period. The S&P 500 Index had a total return of -2.72% over the same period. Performance of the Portfolio. The second quarter of 2009 was a healing period for equity markets, which finished with their best quarterly performance in years. After six consecutive quarters of negative returns, stocks generated strong double-digit returns during the quarter ended June 30, 2009 and extended the rally that began in early March. Investors became more comfortable with riskier assets, encouraged by less negative economic developments and improvements in many parts of the credit markets  the epicenter of the financial crisis. Many large banks and financial institutions were able to access the capital markets and did so to raise cash and strengthen their balance sheets. Emerging markets and commodity prices rose rapidly on the hopes of a global economic recovery. Crude oil prices posted their biggest quarterly percentage gain since 1990. In addition, the federal government demonstrated a clear commitment to repair the domestic economy and financial system with a wide variety of government-sponsored programs. The Portfolio invests on a long-term basis in a broadly diversified portfolio consisting primarily of common stocks of established growth companies. For the quarter ended June 30, 2009, the Portfolio had a total return of 14.26% lagging its benchmark the S&P 500 Index which had a total return of 15.91%. The Portfolio underperformed its benchmark due to differences in stock selection versus the S&P 500 Index. For comparison, the total return of the Portfolio in the second quarter of 2008 was -3.48%. (1) Past performance is no guarantee of future results. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Total returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested except for special distributions. Performance is for the stated time period only and is not annualized; due to market volatility, current performance of the Fund and of the Portfolio may be lower or higher than the quoted return. The performance of the Fund and the Portfolio is compared to that of their benchmark, the S&P 500 Index. It is not possible to invest directly in an index. 23 All ten of the economic sectors within the S&P 500 Index registered positive returns, with seven producing double-digit gains. The financials, information technology, industrials and consumer discretionary sectors posted the largest gains, while telecommunications, health care and consumer staples sectors lagged all other sectors. Market leading industries for the quarter included automobiles and auto components, consumer finance, commercial banks, as well as independent power producers. In contrast, the biotechnology, pharmaceuticals, food and staples retailing, and diversified telecommunication services industries realized weaker returns during the period. On average during the quarter, small-capitalization stocks outperformed large-capitalization stocks and growth-style investments generally performed in line with value-style investments. During the quarter ended June 30, 2009, the Portfolio remained overweight in the health care, industrials, consumer staples and consumer discretionary sectors, while continuing to underweight the materials, telecommunications and utilities sectors. The Portfolio benefited from its investments in the energy, telecommunication and utilities sectors. Stock selection in the energy sector added to results as the Portfolios investment in a diversified basket of integrated oil as well as oil and gas producers positively impacted performance. Below-benchmark weightings in the underperforming telecommunication services and utilities sectors also aided relative performance. In contrast, stock selection in the financials sector detracted most from relative results. Several companies in precarious financial situations rallied off their historic lows during the quarter, leaving behind many of the stronger franchises held by the Portfolio. Additionally, the defensive nature of the Portfolios consumer staples positions created a drag on performance as investors rotated to riskier consumer cyclical stocks. Performance of Real Estate Investments. The Funds real estate investments are held through Belcrest Realty Corporation (Belcrest Realty). As of June 30, 2009, real estate investments included: two real estate joint ventures (Real Estate Joint Ventures), Allagash Property Trust (Allagash) and Lafayette Real Estate LLC (Lafayette); a tenancy-in-common interest in real property (Co-owned Property), Bel Stamford I LLC (Bel Stamford I); and a portfolio of preferred equity interests in real estate operating partnerships (Partnership Preference Units) affiliated with publicly traded real estate investment trusts (REITs). Allagash owns industrial distribution properties and Lafayette owns office properties. Bel Stamford I owns an interest in an office property leased to a single tenant. During the quarter ended June 30, 2009, the Funds net investment income from real estate investments was approximately $6.3 million compared to approximately $6.4 million for the quarter ended June 30, 2008, a decrease of $0.1 million or 2%. The decrease was due to lower distributions from investments in Partnership Preference Units principally due to fewer average holdings of Partnership Preference Units during the quarter, partially offset by the acquisition of Bel Stamford I in June 2008. During the quarter ended June 30, 2008, the Funds net investment income from real estate investments decreased due both to lower distributions from investments in Partnership Preference Units principally due to fewer average holdings of Partnership Preference Units during the quarter and to decreases in net investment income from Real Estate Joint Ventures. The Funds real estate investments produced negative returns during the quarter, with decreases in real property investment values and other factors more than offsetting the net investment income generated during the period. Valuations of the real property investments decreased during the period due to further widening of capitalization rates and discount rates as well as weakening in other market metrics. The increases in capitalization rates and discount rates reflect the re-pricing of risk by commercial real estate investors and the reduced availability and increased cost of debt financing. These factors, along with general economic conditions, have kept transactional activity at levels significantly below that of recent years and caused continued downward pressure on the valuations of real property investments. The fair value of Partnership Preference Units increased during the quarter due to the tightening of credit spreads, as the general market for preferreds and other fixed income securities improved during the period. Performance of Interest Rate Swap Agreements. For the quarter ended June 30, 2009, net realized and unrealized losses on the Funds interest rate swap agreements totaled approximately $0.6 million, compared to the quarter ended June 30, 2008 in which net realized losses primarily offset unrealized gains. Net realized and unrealized losses on swap agreements for the quarter ended June 30, 2009 consisted of $1.8 million of periodic net payments made pursuant to outstanding swap agreements (and classified as net realized losses on interest rate swap agreements in the Funds unaudited condensed consolidated financial statements), partially offset by $1.2 million of net unrealized gains due to changes in swap agreement valuations. For the quarter ended June 30, 2008, net realized and unrealized gains on swap agreements consisted of $2.1 million of net unrealized gains due to changes in swap agreement valuations, offset by $2.1 million of periodic net payments made pursuant to outstanding swap agreements. The positive contribution to Fund performance from changes in swap agreement valuations for the quarter ended June 30, 2009 was attributable to an increase in swap rates 24 during the quarter and a decrease in the remaining term of the agreements. The positive contribution to Fund performance from changes in swap agreement valuations for the quarter ended June 30, 2008 was attributable to an increase in swap rates during the quarter and a net decrease in the outstanding notional balance. MD&A for the Six Months Ended June 30, 2009 Compared to the Six Months Ended June 30, 2008. Performance of the Fund. The Funds total return was -13.36% for the six months ended June 30, 2009. This return reflects a decrease in the Funds net asset value per share from $74.71 to $63.58 and a distribution of $1.23 per share during the period. The S&P 500 Index had a total return of 3.19% over the same period. Last year, the Fund had a total return of -13.76% for the six months ended June 30, 2008. This return reflected a decrease in the Funds net asset value per share from $132.81 to $112.47 and a distribution of $2.20 per share during the period. The S&P 500 Index had a total return of -11.90% over the same period. Performance of the Portfolio. In some ways, the six-month period ending June 30, 2009, was a healing period for equity markets. After a dismal January and February, stocks rallied sharply as investors became more comfortable with riskier assets, encouraged by less negative economic developments and the improvements in many parts of the credit markets the epicenter of the financial crisis. Many large banks and financial institutions were able to access the capital markets and did so to raise cash and strengthen their balance sheets. In addition, the federal government demonstrated a clear commitment to repair the domestic economy and financial system with a wide variety of government-sponsored programs. For the six months ended June 30, 2009, the Portfolio had a total return of 1.25% trailing its benchmark the S&P 500 Index which had a total return of 3.19%. The Portfolio underperformed its benchmark due to differences in sector allocation and stock selection versus the S&P 500 Index. For comparison, the total return of the Portfolio for the six months ended June 30, 2008 was -2.72%. Only four of the ten economic sectors within the S&P 500 Index registered positive returns. The information technology, materials, consumer discretionary and health care sectors posted gains, while the industrials, telecommunications and financials sectors produced the weakest results. Market leading industries for the period included automobiles, internet software and services, wireless telecommunication services, as well as life sciences tools and services. In contrast, the airlines, commercial banks and construction materials industries realized losses during the period. On average during the period, mid-capitalization stocks outperformed large- and small-capitalization stocks and growth-style investments generally outperformed value-style investments. During the six months ended June 30, 2009, the Portfolio remained overweight in the health care, industrials, consumer staples and consumer discretionary sectors, while continuing to underweight the technology, materials, energy, telecommunications and utilities sectors. The Portfolio benefited from its investments in the energy, telecommunication and utilities sectors. Stock selection in the energy sector lifted returns as the Portfolios investment in exploration and production stocks registered gains. The Portfolios de-emphasis of the lagging telecommunication services and utilities sectors also helped relative performance. In contrast, stock selection in the information technology, financials and health care sectors detracted most from relative results. Weakness among computers and peripherals and information technology services positions negatively impacted returns in technology. Within health care, a combination of an overweight position and investment selections in pharmaceuticals negatively impacted overall results. Lastly, the Portfolios above-benchmark weighting in an underperforming insurance company was a drag on overall performance. Performance of Real Estate Investments. During the six months ended June 30, 2009, Belcrest Realty sold certain of its Partnership Preference Units for approximately $22.8 million (representing a sale to the issuer of such Partnership Preference Units), recognizing a loss of approximately $12.7 million on the sale transaction. During the six months ended June 30, 2008, Belcrest Realty sold certain of its Partnership Preference Units and certain debt and common equity investments in two private real estate companies for approximately $58.4 million (including sales to real estate investment affiliates of other investment funds advised by Boston Management and Research), recognizing a loss of approximately $24.3 million on the sales transactions. During the six months ended June 30, 2009, the Funds net investment income from real estate investments was approximately $12.4 million compared to approximately $12.8 million for the six months ended June 30, 2008, a decrease of $0.4 million or 3%. The decrease was due to lower distributions from investments in Partnership Preference Units principally due to fewer average holdings of Partnership Preference Units during the period, partially offset by the 25 acquisition of Bel Stamford I in June 2008. During the six months ended June 30, 2008, the Funds net investment income from real estate investments decreased due to fewer average holdings of Partnership Preference Units during the period and decreases in net investment income from Real Estate Joint Ventures. The fair value of the Funds real estate investments was approximately $142.2 million at June 30, 2009 compared to approximately $262.3 million at December 31, 2008, a net decrease of $120.1 million or 46%. This net decrease was principally due to decreases in the fair value of Belcrest Realtys investments in the Real Estate Joint Ventures, fewer Partnership Preference Units held by Belcrest Realty at the end of the period, and a decrease in the fair value of Bel Stamford I, partially offset by a net increase in the fair value of continuing investments in Partnership Preference Units. The Funds real estate investments produced negative returns during the period, with decreases in real property investment values and other factors more than offsetting the net investment income generated during the period. Valuations of the real property investments decreased during the period due to further widening of capitalization rates and discount rates as well as weakening in other market metrics. The increases in capitalization rates and discount rates reflect the re-pricing of risk by commercial real estate investors and the reduced availability and increased cost of debt financing. These factors, along with general economic conditions, have kept transactional activity at levels significantly below that of recent years and caused continued downward pressure on the valuations of real property investments. The fair value of Partnership Preference Units increased during the period due to the tightening of credit spreads, as the general market for preferreds and other fixed income securities improved during the period. Performance of Interest Rate Swap Agreements. For the six months ended June 30, 2009, net realized and unrealized losses on the Funds interest rate swap agreements totaled approximately $2.5 million, compared to net realized and unrealized losses of approximately $6.8 million for the six months ended June 30, 2008. Net realized and unrealized losses on swap agreements for the six months ended June 30, 2009 consisted of $4.2 million of periodic net payments made pursuant to outstanding swap agreements (and classified as net realized losses on interest rate swap agreements in the Funds unaudited condensed consolidated financial statements) and $1.7 million of net realized losses due to the early termination of a certain swap agreement, partially offset by $3.4 million of net unrealized gains consisting of approximately $1.7 million of net unrealized gains resulting from the recharacterization of previously recorded unrealized depreciation as realized losses due to the early termination of a certain swap agreement referenced above and approximately $1.7 million due to changes in swap agreement valuations. For the six months ended June 30, 2008, net realized and unrealized losses on swap agreements consisted of $3.9 million of net unrealized losses due to changes in swap agreement valuations and $2.9 million of periodic net payments made pursuant to outstanding swap agreements. The positive contribution to Fund performance from changes in swap agreement valuations for the six months ended June 30, 2009 was attributable to an increase in swap rates during the period and a decrease in the remaining term of the agreements. The negative contribution to Fund performance from changes in swap agreement valuations for the six months ended June 30, 2008 was attributable to a decrease in swap rates during the period, partially offset by a net decrease in the outstanding notional balance. Liquidity and Capital Resources. Outstanding Borrowings. The Fund has entered into credit arrangements with Dresdner Kleinwort Holdings I, Inc. (DKH) and Merrill Lynch Mortgage Capital, Inc. (MLMC) (collectively, the Credit Facility) to finance its real estate investments and to pay selling commissions and the Funds organizational expenses, as well as to provide for any ongoing liquidity needs of the Fund. The Fund will continue to use the Credit Facility for such purposes in the future. Any increase in the size of the Credit Facility will be subject to lender consent and may result in changes to the terms of the Credit Facility including the interest rates and fees paid thereunder. The Credit Facility matures on June 25, 2010. During the six months ended June 30, 2009, the Fund made repayments to decrease the DKH credit arrangement by $93.8 million to an aggregate amount of outstanding borrowings of $222.2 million as of June 30, 2009. The Fund primarily used cash proceeds from the redemption of shares of Belvedere Company and the sale of certain Partnership Preference Units to fund the paydown of the DKH credit arrangement. During the six months ended June 30, 2009, the Fund amended the MLMC credit arrangement to increase the loan commitment by $40.0 million to an aggregate amount available for borrowing of $83.0 million. As of June 30, 2009, the Fund had outstanding borrowings of $222.2 million and unused loan commitments of $83.0 million under the Credit Facility. 26 The Fund has entered into interest rate swap agreements with Merrill Lynch Capital Services, Inc. to fix the cost of a substantial portion of its borrowings under the Credit Facility. Pursuant to the agreements, the Fund makes periodic payments to the counterparty at predetermined fixed rates in exchange for floating rate payments that fluctuate with the one-month London Interbank Offered Rate (LIBOR). Changes in the underlying values of the outstanding interest rate swap agreements are recorded as unrealized appreciation or depreciation in the unaudited condensed consolidated statements of operations. As of June 30, 2009, the accumulated unrealized depreciation related to the interest rate swap agreements was approximately $6.1 million. As of December 31, 2008, the accumulated unrealized depreciation related to the interest rate swap agreements was approximately $9.5 million. Item 3. Quantitative and Qualitative Disclosures About Market Risk. Interest Rate Risk. The Funds primary exposure to interest rate risk arises from its real estate investments that are financed by the Fund with floating rate borrowings under the Credit Facility and by fixed rate mortgage notes secured by the real property of the Real Estate Joint Ventures and Co-owned Property. Partnership Preference Units are fixed rate instruments whose values will generally decrease when interest rates rise and increase when interest rates fall. The interest rates on borrowings under the Credit Facility are reset at regular intervals based on one-month LIBOR. The Fund has entered into interest rate swap agreements to fix the cost of a substantial portion of its borrowings under the Credit Facility. Pursuant to the agreements, the Fund makes periodic payments to the counterparty at predetermined fixed rates in exchange for floating rate payments that fluctuate with one-month LIBOR. The Funds interest rate swap agreements will generally increase in value when interest rates rise and decrease in value when interest rates fall. In the future, the Fund may use other interest rate hedging arrangements (such as caps, floors and collars) to fix or limit borrowing costs. The use of interest rate hedging arrangements is a specialized activity that can expose the Fund to significant loss. The following table summarizes the contractual maturities and weighted-average interest rates associated with the Funds significant non-trading financial instruments. The Fund has no market risk sensitive instruments held for trading purposes. This information should be read in conjunction with Notes 7 and 8 to the Funds unaudited condensed consolidated financial statements in Item 1. 27 Interest Rate Sensitivity Cost, Principal (Notional) Amount by Contractual Maturity and Callable Date for the Twelve Months Ended June 30,* Fair Value as of June 30, 2010 2011 2012 2013 2014 Thereafter Total 2009 Rate sensitive liabilities: Long-term debt: Variable-rate Credit Facility $222,200,000 $222,200,000 $222,200,000 Average interest rate 0.61% 0.61% Rate sensitive derivative financial instruments: Pay fixed/receive variable interest rate swap agreements $210,965,000 $3,870,000 $214,835,000 $ (6,128,384) Average pay rate 4.05% 6.29% 4.09% Average receive rate 0.61% 0.61% 0.61% Rate sensitive investments: Fixed-rate Partnership Preference Units: Essex Portfolio, L.P., 7.875% Series B Cumulative Redeemable Preferred Units, Callable 12/31/09, Current Yield: 11.44% $15,209,090 $15,209,090 $ 10,329,660 Liberty Property Limited Partnership, 7.45% Series B Cumulative Redeemable Preferred Units, Callable 8/31/09, Current Yield: 11.10% $6,250,000 $6,250,000 $ 4,195,000 MHC Operating Limited Partnership, 8.0625% Series D Cumulative Redeemable Perpetual Preference Units, Callable 3/24/10, Current Yield: 12.90% $37,500,000 $37,500,000 $23,445,000 28 Fair Value as of June 30, 2010 2011 2012 2013 2014 Thereafter Total 2009 MHC Operating Limited Partnership, 7.95% Series F Cumulative Redeemable Perpetual Preference Units, Callable 6/30/10, Current Yield: 12.90% $17,500,000 $17,500,000 $ 10,787,000 Vornado Realty L.P., 7% Series D-10 Cumulative Redeemable Preferred Units, Callable 11/17/08, Current Yield: 10.56% (2) $9,045,011 $9,045,011 $ 7,951,521 * The amounts listed reflect the Funds positions as of June 30, 2009. The Funds current positions may differ. (1) The interest rate swap agreement with a notional amount of $3,870,000 has an effective date of June 25, 2010. (2) Belcrest Realtys interest in these Partnership Preference Units is held through Bel Holdings LLC. Risks of Interest Rate Swap Agreements. The risks of interest rate swap agreements include changes in market conditions that will affect the value of the agreement or the cash flows and the possible inability of the counterparty to fulfill its obligations under the agreement. Interest rate swap agreements may be difficult to value and may be illiquid. The Funds maximum risk of loss from counterparty credit risk is the discounted net value of the cash flows to be received from/paid to the counterparty over the agreements remaining life, to the extent that amount is positive. Item 4. Controls and Procedures. Fund Governance. As the Funds manager, the complete and entire management, control and operation of the Fund are vested in Eaton Vance. The Funds Chief Executive Officer and Chief Financial Officer intend to report to the Audit Committee of the Board of Directors of Eaton Vance, Inc. (the sole trustee of Eaton Vance) any significant deficiency in the design or operation of internal control over financial reporting which could adversely affect the Funds ability to record, process, summarize and report financial data, and any fraud, whether or not material, that involves management or other employees who have a significant role in the Funds internal control over financial reporting. Disclosure Controls and Procedures. Eaton Vance, as the Funds manager, evaluated the effectiveness of the Funds disclosure controls and procedures (as defined by Rule 13a-15(e) of the Act) as of the end of the period covered by this report, with the participation of the Funds Chief Executive Officer and Chief Financial Officer. The Funds disclosure controls and procedures are the controls and other procedures that the Fund designed to ensure that information required to be disclosed by the issuer in the reports that it files or submits under the Act is recorded, processed, summarized and reported, within the time periods specified in the Securities and Exchange Commissions rules and forms. Based on that evaluation, the Funds Chief Executive Officer and Chief Financial Officer concluded that, as of June 30, 2009, the Funds disclosure controls and procedures were effective. Internal Control Over Financial Reporting. There were no changes in the Funds internal control over financial reporting that occurred during the quarter ended June 30, 2009 that have materially affected or are reasonably likely to materially affect the Funds internal control over financial reporting. 29 PART II. OTHER INFORMATION Item 1. Legal Proceedings. Although in the ordinary course of business the Fund and its subsidiaries may become involved in legal proceedings, the Fund is not aware of any material pending legal proceedings to which they are subject. Item 1A. Risk Factors. There have been no material changes from risk factors as previously disclosed in the Funds Form 10-K for the year ended December 31, 2008 in response to Item 1A to Part I of Form 10-K. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. As described in the Funds Annual Report on Form 10-K for the year ended December 31, 2008, shares of the Fund generally may be redeemed on any business day. The redemption price will be based on the net asset value next computed after receipt by the Fund of a written redemption request from a shareholder, including a proper form of signature guarantee and such other documentation the Fund and the transfer agent may then require. The Fund may, at its discretion, accept redemption requests submitted by facsimile transmission, although an original letter of instruction and supporting documents must be delivered before proceeds are delivered. Once accepted, a redemption request may not be revoked without the consent of the Fund. Settlement of redemptions will ordinarily occur within five business days of receipt by the Funds transfer agent of the original redemption request in good order, and (if applicable) promptly following registration and processing of stock certificates by the transfer agent of the issuer of the distributed securities. The right to redeem is available to all shareholders and all outstanding Fund shares generally are eligible for redemption. During each month in the quarter ended June 30, 2009, the total number of shares redeemed and the average price paid per share were as follows: Total No. of Shares Average Price Paid Month Ended Redeemed Per Share April 30, 2009 299,282.055 $63.62 May 31, 2009 101,142.687 $64.66 June 30, 2009 284,036.062 $67.05 Total 684,460.804 $65.57 (1) All shares redeemed during the periods were redeemed at the option of shareholders pursuant to the Funds redemption policy. The Fund has not announced any plans or programs to repurchase shares other than at the option of shareholders. Item 3. Defaults Upon Senior Securities. None. Item 4. Submission of Matters to a Vote of Security Holders. No matters were submitted to a vote of security holders during the quarter ended June 30, 2009. Item 5. Other Information. None. Item 6. Exhibits. (a) The following is a list of all exhibits filed as part of this Form 10-Q: 31.1 Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 302 of the Sarbanes- Oxley Act of 2002 31.2 Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 302 of the Sarbanes- Oxley Act of 2002 30 32.1 Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes- Oxley Act of 2002 32.2 Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes- Oxley Act of 2002 (b) Reports on Form 8-K: None. 31 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized officer on August 10, 2009. BELCREST CAPITAL FUND LLC /s/ Andrew C. Frenette Andrew C. Frenette Chief Financial Officer (Duly Authorized Officer and Principal Financial Officer) 32 EXHIBIT INDEX 31.1 Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 302 of the Sarbanes- Oxley Act of 2002 31.2 Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 302 of the Sarbanes- Oxley Act of 2002 32.1 Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes- Oxley Act of 2002 32.2 Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes- Oxley Act of 2002 33
